           Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 1 of 25



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Northern Division


                                                         :
 WENDY TRICE                                             :
                                                         :
                                                           Civil Action No.: 1:19-cv-3272-GLR
                           Plaintiff,                    :
           v.                                            :
                                                         :
 OLIVERI & ASSOCIATES, LLC                               :
                                                         :
                           Defendant.                    :
                                                         :
                                                         :

      PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT OLIVERI
 & ASSOCIATES, LLC’S MOTION TO DISMISS, OR, IN THE ALTERNATIVE, FOR
                       SUMMARY JUDGMENT

          Plaintiff Wendy Trice (“Plaintiff”), by and through undersigned counsel, hereby opposes

Defendant Oliveri & Associates, LLC’s (“Oliveri” or “Defendant”) Motion to Dismiss the

Complaint, or in the Alternative, for Summary Judgment. In opposition to the Motion, Plaintiff

states:

                                           INTRODUCTION

          Defendant’s Motion relies on nothing more than misunderstanding of the law,

misdirection, and untested factual assertions. Defendant styles its premature Motion as a motion

for summary judgment, a transparent effort at an end run around the discovery process. Not only

does the Motion require numerous factual determinations; it also fails to stand on the merits.

          Oliveri’s collection efforts, distinct in substance and character, easily fall within the Fair

Debt Collection Practices Act’s (“FDCPA”) statute of limitations. Though Oliveri (incorrectly)

asserts that this case turns entirely on the validity of it perpetual lien, neither statute, case law,

nor contract supports the dangerously unbounded language of the 2009 lien. Oliveri’s deceptive


                                                     1
          Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 2 of 25



and unlawful tactics over the course of years have driven Plaintiff to the brink of bankruptcy in

her diligent attempts to pay what was asked. Its continued maintenance and fresh efforts to

collect on a lien satisfied nearly a decade ago amount to nothing more than an illegal scheme to

continue to squeeze Plaintiff and threaten her home. Moreover, Plaintiff’s claims extend beyond

the unlawfully maintained lien. Oliveri’s suspect accounting includes attempts to collect

numerous impermissible fees and charges, including its own outrageous fees.

         Plaintiff’s claims that Oliveri violated the FDCPA and the Maryland Consumer Debt

Collection Act (“MCDCA”) plainly clear the Rule 12(b)(6) bar. Likewise, Oliveri’s misplaced

attempts to undercut Plaintiff’s unjust enrichment and declaratory judgment claims can gain no

traction. Accordingly, Defendant’s Motion to Dismiss or alternative premature Motion for

Summary Judgment should be denied.

                                 FACTUAL BACKGROUND

    I.      Purchase of the Condominium and Wrongful Imposition of Towing Fees

          In or around May 2007, Plaintiff purchased a condominium located at 462 Mainview

Court, Glen Burnie, Maryland (the “Condominium”). Compl. ¶ 8. The Condominium is part of

the Elvaton Towne Condominium Regime II (“Elvaton”). Id. at ¶ 9. Plaintiff regularly and

timely paid monthly condominium assessments (“Assessments”). Id. at ¶ 10. In or around

August 2008, Elvaton wrongfully towed Plaintiff’s vehicle from the community’s parking area

and caused Plaintiff to incur approximately $200 for the costs of towing.1 Id.at ¶¶ 11-12.

          Due to the expense of the unlawful towing fees, Plaintiff was unable to pay her monthly




1
  Though Defendant attempts to imply that its parking enforcement and consequent towing fees
were lawful, the Maryland Court of Appeals – in a case against this same condominium – held
that the towing policy at issue was unlawful. Elvaton Towne Condo. Regime II, Inc. v. Rose, 453
Md. 684, 162 A.3d 1027 (2017).

                                                 2
           Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 3 of 25



assessment in that month and fell behind for a total of three months. Id. at ¶ 13. Oliveri began

attempting to collect from Plaintiff in or around December 2008, claiming she owed more than

$1,000, though the condominium had told her earlier that same month that she only owed $180.

Id. at ¶ 14.

    II.        Decade of Unlawful Collection by Oliveri

          Oliveri began regularly charging fees to Plaintiff as early as January 2009, with an initial

charge of $951.87. Id. at ¶ 15. Over the next several years, Oliveri repeatedly agreed to payment

plans with Plaintiff for a sum certain, inclusive of the assessments that were accruing during the

payment period. Id. at ¶ 16. Plaintiff attempted, in good faith, to bring herself current numerous

times. Id. at ¶ 17. In Sisyphean fashion, however, upon full payment of the agreed amount,

Oliveri continued to demand thousands more in payment. Id. On one occasion, Plaintiff

physically provided a check to Oliveri in the amount quoted, only to have him demand additional

money thereafter. Id. at ¶ 18. Likewise, though Elvaton’s records at times showed Plaintiff as

current, or nearly so, Oliveri continued to maintain that Plaintiff had outstanding balances in the

thousands of dollars. Id. at ¶ 19.

          In addition, Oliveri regularly waited at least a month between receiving Plaintiff’s

payments and conveying them to Elvaton, and did not always credit Plaintiff for the full amount

she had paid. Id. at ¶ 20. Oliveri’s bills to Plaintiff included thousands in attorney’s fees, in

addition to separate “costs of collection” exceeding $1,000, as well as interest, late fees, and

other charges. Id. at ¶ 21. Oliveri also charged Plaintiff insufficient funds fees, though no check

was rejected by Plaintiff’s bank, and she maintains overdraft protection to prevent such an

occurrence. Id. at ¶ 22.

          Oliveri applied Plaintiff’s payments to these fees and charges before applying them to




                                                    3
            Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 4 of 25



any assessments, resulting in mounting late fees, interest, and other charges and putting Plaintiff

into a state of perpetual delinquency despite her regular, exorbitant payments.2 Id. at ¶ 23.

Plaintiff was not permitted to make assessment payments directly to Elvaton from the time

Oliveri began collection through the time of filing, so she was unable to avoid the mounting

collection costs claimed by the Defendant. Id. at ¶ 24. Nonetheless, Plaintiff went to such great

lengths to make the excessive and unlawful payments demanded of her that she emptied her

retirement account, became delinquent on other bills, removed her grandson from private school,

and, at times, could not even afford groceries. Id. at ¶¶ 59-62.

           Between July 2008 and the time of filing, Plaintiff’s assessments totaled approximately

$35,000, while her actual payments, through Oliveri, totaled nearly $50,000. Id. at ¶ 25. Indeed,

from in or around January 2009, Plaintiff was required to make all payments to Elvaton through

Oliveri, resulting in perpetual legal fees for the purported cost of processing those payments that

ultimately dwarfed any delinquent Assessments. Id. at ¶¶ 26-27. Plaintiff would not have

incurred any of the fees that rendered her delinquent without the wrongful towing charge. Id. at

¶ 28.

    III.      Oliveri’s Unlawful Perpetual Lien

           On or about January 22, 2009, Oliveri, on behalf of Elvaton, recorded a lien against

Plaintiff’s condominium for “$1,111.12, plus all sums becoming due thereafter, including but not

limited to monthly assessments, special assessments, late fees, interest, and attorneys’ fees, costs

of collection, fines, violations and nonsufficient funds fees.” Id. at ¶ 29; Compl. Exh. A. The




2
 The Elvaton governing documents are silent regarding application of payments. It is notable,
however, that, in the case of judgments, Maryland law provides for payment of interest, then
principal, then fees and costs, suggesting a standard that would minimize the accrual of
additional fees. Md. Code Ann., Comm. Law § 15-605(c).

                                                   4
          Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 5 of 25



lien states that it applies to purportedly delinquent assessments for the period of October 2008

through December 2008. Compl. ¶ 30.

         Elvaton’s by-laws (the “By-Laws”), however, require a more limited approach:

                All assessments, until paid, together with interest on them and
                actual cost of collection, constitute a lien on the units on which
                they are assessed, if a statement of lien is recorded within two
                years after the date the assessment becomes due. The lien shall be
                effective against a unit from and after the time a Statement of
                Condominium Lien is recorded among the Land Records of the
                County where the unit is located, stating the description of the unit,
                the name of the record Owner, the amount due and the period for
                which the assessment was due. . . . On full payment of the
                assessment for which the lien is claimed the Unit Owner shall be
                entitled to a recordable satisfaction of the lien.

Compl. Exh. B, at pp. 20-21 (emphasis supplied).


         No later than September 19, 2011—and, in reality, significantly earlier—Plaintiff had

paid off the assessments for October, November, and December 2008, so pursuant to the terms of

the By-Laws, Oliveri and Elvaton should have released the Lien by that time. Compl. at ¶¶ 32-

33. To the extent Plaintiff was delinquent on additional assessments after December 2008,

Oliveri and Elvaton failed to timely file additional liens within two years of the due date of the

subject assessments. Id. at ¶ 34.


         In addition, Oliveri’s account statements, including August 2017, regularly included a

$50 “lien release fees,” but Oliveri took no steps to actually release the lien. Id. at ¶ 35.


   IV.      Judgment and Satisfaction


         On November 5, 2015, Oliveri, on behalf of Elvaton, filed a collection suit against

Plaintiff in the District Court for Anne Arundel County. Elvaton Towne Condominium, Regime


                                                  5
         Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 6 of 25



II, Inc. v. Trice, No. D-07-CV-15-011942. On March 31, 2016, following a trial, the state court

entered a judgment against Plaintiff for $11,593.52, which included a principal amount of

$7,617.66, prejudgment interest of $2,576.12, and attorney fees of $1,145.00, as well as post-

judgment interest. Compl. ¶¶ 38-39.


       Plaintiff made arrangements with Oliveri to pay down the judgment over time,

and made five payments of $604.00 to Oliveri between May and December 2016. Id. at ¶ 39.

In or around February 2017, Oliveri sought and later obtained Writs of Garnishment against

Plaintiff’s bank account and wages. Id. at ¶ 41. The bank garnishment was ultimately dismissed.

Id. at ¶ 42. Through the wage garnishment, in 2017, Oliveri collected 17 payments of $484.84

and one payment of $134.20. Id. at ¶ 43. At the end of 2017, Plaintiff had paid $11,696.48, to

Oliveri for the judgment, and a balance of $938.62 purportedly remained. Id. at ¶ 44. Oliveri

sought an additional Writ of Garnishment in April 2018. Plaintiff filed a motion opposing the

writ, which the Anne Arundel County court denied without any additional written opinion. See

Hearing Comments, attached hereto as Exh. A. Plaintiff made the remaining payment before any

additional funds were garnished. Compl. ¶ 45.

       Neither the original judgment nor the court’s ruling on the garnishment indicated that the

judgment was secured by the Lien. Oliveri Mem. Eh. 14; Opp. Exh. A. To the contrary, the

2015 judgment explicitly stated that Oliveri “may file for a lien on any real property owned by

the defendant(s) to enforce this judgment.” Oliveri Mem. Exh. 14.


       While Oliveri was garnishing Plaintiff’s wages or receiving payments from her on the

judgment, it failed to send her regular statements of account reflecting an updated balance or

application of payments, as required by Md. Code Ann., Comm. Law § 15-605(a). Id. at ¶ 46.




                                                6
         Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 7 of 25



47. Those few statements that Oliveri sent in response to requests from Plaintiff’s counsel

indicated wildly inconsistent accounting. Id. at ¶ 47. For example, a statement in August 2017

showed a remaining balance on the Judgment of $4,434.44, while a statement reflecting only

about $1,200 in additional payments four months later showed a balance of $938.62. Id. at ¶ 48.


        Finally, on or about May 1, 2019, Defendants filed a Notice of Satisfaction of the

Judgment. Id. at ¶ 49.


   V.      Unlawful Post-Judgment Collection


        The satisfaction of judgment did not, however, prompt Oliveri to cease collection efforts

or to release the lien. Id. at ¶ 50. During the time Oliveri was garnishing Plaintiff’s wages, then-

counsel for Plaintiff negotiated lump-sum payments of post-judgment assessments to be paid

after the garnishment ended. Id. at ¶ 51.


        Plaintiff timely made the lump-sum payments, totaling $5,065 for only $2,340 in

assessment, and has been making timely monthly payments to bring herself current on the

assessments as of the time of filing. Id. at ¶ 51. Nonetheless, as of the time of filing, Plaintiff

was still required to make her payments through Oliveri. Id.at ¶ 52. As of March 2019, Oliveri

claim entitlement to “post-judgment amounts” of $9,101.02, with a total balance purportedly

secured by the lien of $10,109.64. The “post-judgment amounts” include $7,480.50 in attorney’s

fees, in addition to the attorney’s fees that were included in the Judgment. Id. at ¶ 53. See Mot.

Exh. 22 (“March 2019 Letter”). During the court proceedings, Oliveri had filed a motion for

sanctions and attorney’s fees in connection with Plaintiff’s exercise of her right to challenge the

garnishment. Mot. Exh. 15 (May 4, 2018 entry). Though the court did not grant Oliveri’s

motion, it appears that Oliveri may have included those fees on its post-judgment account


                                                  7
           Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 8 of 25



statements. Opp. Exh. A. The attorney’s fees claimed as “post-judgment amounts” certainly do

not relate to the October-December assessments that form the basis of the Lien. Compl. at ¶ 56.


          Though Oliveri had no valid security interest in the post-judgment amounts—or valid

right to collect them at all— in or around July 2019, Oliveri posted a Notice of Intent to

Foreclose on the Lien on Plaintiff’s door and continues to pursue collection. Id. at ¶ 58.


    VI.      Damages


          Oliveri’s excessive and unlawful collection have had significant impacts on Plaintiff’s

emotional and financial health. Id. ¶¶ 60-63. Most recently, with a threatened foreclosure and

collection in excess of $10,000, she has been unable to make necessary repairs to her home and

has suffered severe emotional distress, manifest in symptoms including, but not limited to, loss

of sleep, increased blood pressure, and anxiety. Id. at ¶ ¶60, 63.


                                            ARGUMENT

    I.       Standard of Review

    A. Standard of Review for a Motion to Dismiss

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

plaintiff need not prove his case in the complaint: “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged,” a level higher than possibility but lower than

probability. Id. The Court must “accept the well-pled allegations of the complaint as true,” and

“construe the facts and reasonable inferences derived therefrom in the light most favorable to the


                                                   8
          Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 9 of 25



plaintiff.” Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997).

   B. Standard of Review for a Motion for Summary Judgment

         Under Federal Rule of Civil Procedure 56(a), summary judgment should be granted only

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The court must “view the facts

and draw reasonable inferences in the light most favorable to the party opposing the summary

judgment motion.” Scott v. Harris, 550 U.S. 372, 378 (2007) (alteration and quotation marks

omitted); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). Issues involving

credibility, motive and intent are inappropriate for resolution on a motion for summary

judgment. Hardin v. Pitney-Bowes Incorp., 451 U.S. 1008, 1008-09 (1981). “It is equally clear

that where such issues are presented, the submission of affidavits or depositions is insufficient to

support a motion for summary judgment.” Id.

         Pursuant to Fed. R. Civ. P. 56(d), if a nonmoving party shows that it cannot present facts

essential to oppose a motion for summary judgment, a court may defer considering the motion,

deny the motion, and/or allow time to take discovery. Rule 56(d) motions “are ‘broadly favored

and should be liberally granted’ in order to protect non-moving parties from premature summary

judgment motions.” McCray v. Md. Dep't of Transp., Md. Transit Admin., 741 F.3d 480, 484

(4th Cir. 2014) (quoting Greater Balt. Ctr. for Pregnancy Concerns, Inc. v. Mayor & City

Council of Balt., 721 F.3d 264, 281 (4th Cir. 2013)). Indeed, “[a] court should hesitate before

denying a Rule 56(d) motion when the nonmovant seeks necessary information possessed only

by the movant." Pisano v. Strach, 743 F.3d 927, 931 (4th Cir. 2014).

   II.      Summary Judgment Is Inappropriate at This Stage of the Proceedings

         Oliveri’s broad statements of entitlement to maintain a lien and collect from Plaintiff




                                                  9
        Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 10 of 25



gloss over numerous factual issues that are central to the resolution of this case. Specifically, as

detailed in the attached affidavit of counsel pursuant to Fed. R. Civ. P. 56(d), material issues

requiring discovery include, but are not limited to: the extent of Plaintiff’s initial and ongoing

indebtedness; the accuracy of Oliveri’s account statements and the fees therein; the scope of any

payment plan and Plaintiff’s compliance therewith; Oliveri’s application, disbursement, and

retention of Plaintiff’s payments; Oliveri’s procedures to ensure the integrity of its collections;

and, significantly, Oliveri’s knowledge and intent to violate the MCDCA.

        At this stage in the litigation, Plaintiff has not had the opportunity to seek discovery from

Oliveri, Elvaton, or any third party, has not had the opportunity to inquire into the factual issues

raised by Oliveri’s exhibits, and has not had the opportunity to depose any relevant parties or

witnesses. Oliveri’s purported entitlement to judgment as a “matter of law” thus in reality rests

on disputed and unexamined factual assertions.3 Not only are such assertions untested through

the discovery process; many of these quintessentially factual issues that would render summary

judgment inappropriate even after discovery. Fed. R. Civ. P. 56(d); E.I. du Pont De Nemours

and Co. v. Kolon Industries, Inc., 637 F.3d 435, 448-49 (4th Cir. 2012) (summary judgment

generally inappropriate where the parties have not had the opportunity for reasonable discovery);

Hardin v. Pitney-Bowes Incorp., 451 U.S. 1008, 1008- 09 (1981).

       As set forth in the attached affidavit, alleged errors and misrepresentations in Oliveri’s

accounting and collections practices are central to several of Plaintiff’s allegations. Oliveri

cannot merely submit its own account statements to the Court as infallible and dispositive.

Plaintiff must have the opportunity to look behind them, compare them to the records of Elvaton



3
 To the extent legal questions are relevant here, as set forth below, they nonetheless do not
entitled Oliveri to summary judgment and may, at the appropriate stage in litigation, entitle
Plaintiff to summary judgment.

                                                 10
           Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 11 of 25



and others, and otherwise test the accuracy and integrity of the statements and Oliveri’s

processes. Neither the Court nor Plaintiff need take Oliveri’s word; indeed, the legal system

relies on parties’ ability to examine factual assertions in discovery. Plaintiff is entitled to test the

veracity of Oliveri’s assertions through discovery, a process that has not even begun. Greater

Baltimore Ctr. for Pregnancy Concerns, Inc. v. Mayor & City Council of Baltimore, 721 F.3d

264, 280 (4th Cir. 2013) (reversing a grant of summary judgment that occurred prior to the

nonmoving party taking discovery on the contested issues, and stating, a court “must refuse

summary judgment where the nonmoving party has not had the opportunity to discover

information that is essential to its opposition”) (internal citations and quotations omitted).

           Likewise, Oliver’s knowledge is not only uniquely within its control but also a matter of

credibility. Even after discovery, the question of knowledge likely remains a question for

determination at trial by the finder of fact. Hardin v. Pitney-Bowes Incorp., 451 U.S. 1008,

1008- 09 (1981) (holding that questions of credibility, motive and intent are left for the fact

finder to decide).

           Accordingly, Plaintiff respectfully requests that this Court deny Defendants’ Motion, and

allow the parties to proceed with discovery.

    III.       Plaintiff’s FDCPA Claim is Timely

           Oliveri’s attempt to manufacture a statute of limitations issue runs counter to the facts of

this case and to the weight of the vast majority of authority on the issue, including a recent

decision by this Court. Oliveri has “the burden of establishing that the time bar is apparent on

the face of the complaint,” and has failed to do so here: though Plaintiff provided the factual




                                                    11
        Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 12 of 25



background of her interactions with Oliveri, her FDCPA claim4 specifically focused on Oliveri’s

collection efforts and foreclosure attempt that followed the satisfaction of judgment. Ellis v.

Palisades Acquisition XVI LLC, No. JKB-18-03931, 2019 U.S. Dist. LEXIS 124787, at *12 (D.

Md. July 26, 2019).

       A. Courts Have Rejected the “Same Type” Statute of Limitations Analysis

       As an initial matter, every federal appeals court to address the statute of limitations

argument raised by Oliveri has rejected that position, and has held that the FDCPA’s statute of

limitations does not bar a claim for conduct occurring within one year prior to the complaint

filing, even if the same type of violations occurred prior to the one year period.

       The Eighth Circuit recently held:

                    If a debt collector violates the FDCPA, an individual may sue to
                    enforce FDCPA liability within one year of that violation. It does
                    not matter that the debt collector’s violation restates earlier
                    assertions—if the plaintiff sues within one year of the violation, it
                    is not barred by § 1692k(d). Each alleged violation of the FDCPA
                    is evaluated individually to determine whether any portion of the
                    claim is not barred by the statutes of limitations.

                                                       th
Dermarais v. Gurstel Chargo, P.A., 869 F.3d 685, 694 (8 Cir. 2017). See also Solomon v.

                                             th
HSBC Mortg. Corp., 395 Fed.Appx. 494, 497 (10 Cir. 2010) (rejecting “same type” argument

and concluding that “for statute-of-limitations purposes, discrete violations of the FDCPA should

be analyzed on an individual basis”); Purnell v. Arrow Financial Services, LLC 303 Fed.Appx.

              th
297, 301 (6        Cir. 2008) (“to the extent that plaintiff can prove that such violations occurred

within the limitations period, they are not time-barred”).



4
  The references in paragraphs 67 and 69 of the Complaint to 15 U.S.C. § 1692d(1) were
typographical errors and should reference Section 1692f(1). Plaintiff would be happy to file a
correction, should the Court request that she do so.

                                                     12
        Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 13 of 25



       Though the Fourth Circuit has not yet addressed the issue directly, its recent decision in

an unpublished opinion rejects the argument raised by Oliveri, noting that “[o]rdinarily, the

statute of limitations begins to run when the communication that violates the FDCPA is sent.

Here the statute of limitations does not bar those portions of [the plaintiff’s’] FDCPA claims . . .

that seek recovery based on communications” sent within one year of filing. Richardson v.

Shapiro & Brown, LLP, 751 Fed.Appx. 346, 349 (4th Cir. 2018). Cf. Boccone v. American

Express Co., 2007 WL 2914909, *4 (D. Md. Oct. 4, 2007) (holding that each violation of the

FDCPA commences an independent statute of limitations period); Akalwadi v. Risk Mgmt.

Alternatives, Inc., 336 F.Supp.2d 492, 501 (D.Md. 2004) (holding that violations that occurred

within the statute of limitations window were not time-barred, even if the defendant had

previously violated the same section of the FDCPA outside of the limitations window).

       Defendants’ argument, therefore, rests solely on non-binding precedent that contradicts

the interpretations of nearly every court to address the issue.

       B. Defendant’s Violations Were Discrete Acts That Occurred for the First Time in
          2019

       Even assuming the “same type” analysis of the statute of limitations applies, the

violations alleged in Plaintiff’s Complaint are distinct from those for which Plaintiff purportedly

had notice. See Ellis v. Palisades Acquisition XVI LLC, No. JKB-18-03931, 2019 U.S. Dist.

LEXIS 124787, at *14 (D. Md. July 26, 2019) (“[E]ven the courts that hold that the statute of

limitations is not restarted by a repetition of the violation in the state court complaint or

summons do not apply that approach where the violations within the statute of limitations are a

different type from the time-barred FDCPA violations.”) (quoting National Consumer Law

Center (NCLC), Foreclosures and Mortgage Servicing §§ 12.3.4.4 (5th ed. 2014)).

       Contrary to Defendant’s characterization, Plaintiff’s claims arise now from a challenge to



                                                  13
        Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 14 of 25



the validity of the lien to 0Oliveri’s collection efforts. Specifically, Plaintiff’s FDCPA claims

relate to (1) efforts to collect, by letter or foreclosure threats, unauthorized post-judgment

amounts; (2) following the satisfaction of judgment and concordant release of any garnishment

order, the threat to foreclose on Plaintiff’s home without a valid security interest, and (3)

collection or purported collection of a lien release fee without the release of a lien. Each

violation alleged constituted distinct actions that occurred for the first time within one year prior

to the filing of the complaint, and are not of the same “type” as Oliveri’s prior violations.

       This Court’s recent ruling in Ellis v. Palisades Acquisition highlights the application of

the FDCPA’s statute of limitations to shifting collection tactics. Ellis v. Palisades Acquisition

XVI LLC, No. JKB-18-03931, 2019 U.S. Dist. LEXIS 124787 (D. Md. Jul. 26, 2019). There, the

Court considered collection activity that occurred on a judgment debt after the purported release

of that debt. Id. The Court found that the plaintiff had alleged that he reasonably believed that

the debt had been released, rendering future attempts to collect on the released debt a new

violation. Id. at •14. The case at bar presents an even more compelling argument that the

collection is of a different type, as the amounts Oliveri seeks to collect are entirely different from

those collected under the judgment, and the collection methods different in nature.

       As to the post-judgment amounts and fees, none of the exhibits put forth by Oliveri prior

to the March 2019 letter indicates a post-judgment amount due. That letter plainly falls within

the limitations period. Even if prior correspondence had shown post-judgment amounts, Plaintiff

entered into an agreement to pay them off. Her Complaint challenges efforts to collect amounts

over and above that agreed and paid, as well as the accuracy of the fees charged. Such payments

and the subsequent collection efforts also occurred in 2019.

       Likewise, Oliver’s representations of a security interest, though it may have made such




                                                 14
              Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 15 of 25



      claims previously, are categorically distinct from those at issue here. Most significantly, the

      threat of foreclosure on the purported security interest is wholly different in character from the

      lawsuits for monetary damages brought previously, and was, in fact, Oliveri’s first effort to

      attempt to enforce the invalid Lien. The “definitive action taken by Defendants that is alleged to

      constitute an abusive debt collection practice” was not the filing of the lien itself but the threat to

      enforce it on amounts that it did not properly secure and to collect on amounts Plaintiff did not

      legally owe. Fontell v. Hassett, 870 F. Supp. 2d 395, 404 (D. Md. 2012).

              The existence of a procedure to challenge the Lien at the outset has no bearing on

      Oliveri’s 2019 attempt to exercise supposed rights under the Lien. Indeed, the existence of

      separate procedures to challenge the foreclosure of a lien only highlights the distinction. Md.

      Code Ann., Real Pro. § 14-204(a) (providing for foreclosure “subject to the same requirements”

      as the foreclosure of mortgages and deeds of trust); § 7-105.1 (setting forth foreclosure

      procedures for mortgages and deeds of trust). Even if, therefore, Plaintiff did not challenge the

      lien at the time it was recorded, nothing prevents her from challenging Defendant’s use of that

      lien in foreclosure threats or other efforts.

              In addition, even if Oliveri had previously referenced amounts purportedly secured by the

      Lien, as in Ellis, the intervening judgment, satisfaction, and completed payment plan gave

      Plaintiff every reason to believe that no allegedly secured interest remained. To wit, the

      judgment itself stated that Oliveri could obtain a lien to secure the judgment, not that any Lien

      already secured it. Oliveri did not inform Plaintiff that it included post-judgment amounts as

      secured by the Lien until the March 2019 letter. To the contrary, it referenced the release of a

      lien. The statute of limitations, therefore, presents no obstacle to Plaintiff’s FDCPA claims.

IV.       Defendant Has No Right to Enforce a Perpetual Lien




                                                        15
            Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 16 of 25



        A. Archie v. Nagle & Zaller P.C. Does Not Allow a Lien on Future Assessments

            Oliveri puts the majority of its eggs in the basket of Archie v. Nagle & Zaller, P.C., No.

GJH-17-2524, 2018 U.S. Dist. LEXIS 120482 (D. Md. Jul. 19, 2018). Yet Archie simply does not

say what Defendant wants it to say. In Archie, this Court considered liens that purported to secure

“additional fines, late fees, interest, costs of collection and attorney’s fees actually incurred, if any,

as permitted by the Association’s governing documents that may come due after the date this lien

was drafted.” Id. at *14. Each category of potential increases or decreases in the Archie liens relates

directly to the assessments secured by that lien, or payments made thereon. The liens in Archie do

not include future assessments, nor does the holding in that case indicate that such an extension

would be appropriate. Though the Archie court cautions about the need to file a new lien each day to

reflect the accrual of interest, no such burden attends the (statutorily mandated) filing of liens for

different assessment periods to comply with the statute of limitations. Id. at •16. Indeed, Oliveri

could easily have grouped months, or even years, of purportedly delinquent assessments into a single

lien, as it did in the instant Lien, to further reduce the burden.

            Likewise, the Archie Court noted the predictability of the accrual of interest and fees

based on the applicable by-laws. No such predictability attaches to the Lien here. As an initial

matter, the assessment amount varies over time, as would the applicable interest and fees if the

“principal” to which they apply keeps shifting, in contrast to the fixed “principal” considered in

Archie. See Mot. Exh. 2, at pp. 18 (stating that “[t]he Board of Directors shall define the amount of

the assessment annually, but may do so at more frequent intervals should circumstances so require”

and providing for 30 days advance notice of the amount). The By-Laws also provide for “special

assessments,” which are, by definition, unpredictable but would nonetheless fall within Oliveri’s

expansive lien. Id. at pp. 18-19.




                                                       16
        Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 17 of 25



        Moreover, the By-Laws here state:

                   All assessments, until paid, together with interest on them and
                   actual cost of collection, constitute a lien on the units on which
                   they are assessed, if a statement of lien is recorded within two
                   years after the date the assessment becomes due. The lien shall be
                   effective against a unit from and after the time a Statement of
                   Condominium Lien is recorded among the Land Records of the
                   County where the unit is located, stating the description of the unit,
                   the name of the record Owner, the amount due and the period for
                   which the assessment was due. . . . On full payment of the
                   assessment for which the lien is claimed the Unit Owner shall be
                   entitled to a recordable satisfaction of the lien.

Id. at pp. 20-21. The By-Laws specifically require that the lien state the period for which the

assessments are due and states that “full payment of the assessment for which the lien is claimed”

will result in satisfaction.5 Id. (emphasis supplied). In other words, though a lien under the By-

Laws may include other charges related to the subject assessments, only the enumerated

assessments may constitute the basis for the lien.6 The By-Laws further require recordation of

the lien “within two years after the date the assessment becomes due,” a proviso that would be

meaningless if the lien could secure future assessments. Archie, therefore, has no applicability to

the case at bar.



5
  To the extent the language of the By-Laws may be considered ambiguous, it would be
construed against Elvaton and its agent, Oliveri. People’s Ins. Counsel Div. v. State Farm Fire
& Cas. Co., 442 Md. 55, 63, 109 A.3d 1208, 1213 (2015) (“No one questions that Maryland
abides by the “construe against the drafter" principle of contract interpretation.”)
6
  Defendant’s reliance on sixty-year old mortgage advance cases is similarly misplaced.
Mortgage and nonmortgage liens operate under distinct statutory schemes. As discussed below,
the MCLA does not provide for the inclusion of future assessments. In contrast, Maryland’s
mortgage statute, in an amendment post-dating all the cases cited by Defendant, explicitly allows
them and relates them back to the date of the mortgage for purposes of priority. Md. Code Ann.,
Real Prop. § 7-102(b). Had the Legislature wished to include a similar provision in the MCLA,
it could have done so. Its absence, therefore, can only be interpreted to indicate that future
assessment advances cannot be included in an MCLA lien. See Balt. Harbor Charters v. Ayd,
365 Md. 366, 385, 780 A.2d 303, 314 (2001) (“We have long applied the principle of statutory
construction, ‘expressio unius est exclusio alterius’--the expression of one thing is the exclusion
of another.”)

                                                    17
          Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 18 of 25



      B. The MCLA Does Not Permit Perpetual Liens

          The same analysis is true under the Maryland Contract Lien Act (“MCLA”) itself. The

statute provides sample language for assessments secured by a lien:

                 The amount of the regular monthly assessments, or the equivalent
                 of the regular monthly assessments, for common expenses, that is
                 the basis of the priority portion of this lien as provided in § 11-
                 110(f) or § 11B-117(c) of the Real Property Article, is $ .......…
                 This sum represents ..........months of unpaid regular assessments,
                 at $ ..........per month.


Md. Code Ann. Real Prop. § 14-203(j)(2). The MCLA prescribes such language because the

General Assembly believed that homeowners had a right to know exactly what was claimed to be

due and owing. Had the MCLA contemplated the inclusion of future assessments in a lien, it

would not have required a sum certain that relates to a specific number of monthly assessments.

          The MCLA “specifies that a lien is to secure ‘damages’ and related costs — i.e., the

monetary remedy for a breach of contract. Thus, a lien under the statute always relates to a

breach of the contract.” Select Portfolio Servicing v. Saddlebrook W. Util. Co., 455 Md. 313,

335, 167 A.3d 606, 619 (2017). A failure to pay assessments other than those enumerated in a

filed lien constitutes a separate breach, requiring a separate lien.7 See Dave & Buster’s, Inc. v.

White Flint Mall, LLLP, 616 Fed. App’x 552, 557-58 (4th Cir. 2015) (finding multiple breaches

for repeated conduct); MacBride v. Pishvaian, 402 Md. 572, 584, 937 A.2d 233

(2007) (same), abrogated on other grounds by Litz v. Md. Dep’t of the Env’t, 434 Md. 623

(2013). As with the By-Laws, the two-year statute of limitations provided in Md. Code Ann.,

Real Prop. § 14-203(a)(1) would be meaningless if a lien could include assessments arising from




7
    Plaintiff makes no admission as to any breach or debt.

                                                  18
        Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 19 of 25



future breaches. It is axiomatic that a statute must be interpreted to give effect to each provision.

Oliveri’s evasion of the statute of limitations therefore cannot hold.

       To set an infinite due date for the assessments on which costs and interest are based

“would stretch the boundaries of the statute, as well as due process. See

Select Portfolio Servicing v. Saddlebrook W. Util. Co., 455 Md. 313, 335-36, 167 A.3d 606, 619

(2017) (“the primary purpose of the Act was to provide procedures that comported with

constitutional requirement of procedural due process.“) Oliveri’s proffered expansion of the

statute would deny consumers their due process rights to challenge a lien as it relates to a

specific set of damages arising from a specific breach. See Golden Sands Club Condominium,

Inc. v. Waller, 313 Md. 484, 493 (1988) (“Under the Contract Lien Act, no lien attaches until

after the [property] owner has had an opportunity to be heard”). Whether or not Plaintiff has a

defense to a lien on the original assessments indicated in the Lien cannot affect her defenses to

future assessments that may arise—defenses that would likely not present themselves until the

future assessments were due. Such concerns are even more acute for fees and other charges

based on those future assessments. Yet the language of the Lien would deny Plaintiff the right to

be heard except when facing a foreclosure. Neither the MCLA nor the mandates of due process

can sanction such an approach.

   C. Oliveri Further Violated the FDCPA by Collecting Unauthorized Amounts

       In addition to the deceptiveness and unfairness of the representations that Oliveri had a

secured interest under the Lien, a number of the post-Judgment charges themselves fall outside

those authorized by the By-Laws or statute. Specifically, Plaintiff has alleged that she never had

any returned checks and maintained protection with her bank against such an occurrence.

Compl. ¶ 22. Nonetheless, Oliveri’s March 2019 letter references $105 due for non-sufficient




                                                 19
        Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 20 of 25



funds fees. Likewise, as discussed below, Oliveri was not entitled to bill repeatedly for a lien

release fee not yet incurred.

       Most notably, the MCLA was amended four years after Defendant filed its Lien to

prohibit the inclusion of attorney’s fees in a homeowners’ association lien except those “directly

related to the filing of the lien and that do not exceed the amount of delinquent assessments.”

Md. Code Ann., Real Prop. § 14-204(d)(2)(i)(2). Had Oliveri properly filed liens within two

years of the due date of the purportedly delinquent assessments, therefore, it would have had a

right to only a small fraction, if any, of the $7,000 in fees to which it now claims entitlement.

Defendant now attempts to grandfather into its pre-amendment lien assessments that would have

been subject to the amended statute. Such tactics appear nothing more than an illegal scheme to

bootstrap its own now-prohibited fees.

       Likewise, even leaving aside the MCLA’s prohibition on most attorney’s fees, the

exorbitant amount Defendant seeks to collect raises alarm bells. The Judgment included all

attorney’s fees through March 2017. Though Oliveri sought additional fees during the course of

the proceeding, the Court did not allow them. Opp. Exh. A. Yet its collection efforts somehow

amounted to more than $7,000 worth of time. Either Oliveri has ignored the preclusive effect of

the Anne Arundel court’s ruling on its entitlement to fees from the garnishment proceedings, has

charged unreasonable amounts, or both. Under any circumstances, Plaintiff has adequately

alleged a violation and is entitled to explore the specific through discovery.

       Oliveri therefore has no defense under the By-Laws, Maryland statute, or case law for to

its perilous “perpetual lien” argument or its suspect collection methods, and its motion to dismiss

or for summary judgment on Plaintiff’s FDCPA claim should be denied. As Plaintiff’s FDCPA




                                                 20
          Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 21 of 25



claim must stand, this Court may exercise supplemental jurisdiction over the remainder of her

claims.

    V.       Defendant Violated the MCDCA

          For all of the reasons Oliveri has no defense to Plaintiff’s FDCPA claim, it has no cover

for her MCDCA claim as to its attempts to enforce an invalid lien or the collection of improper

amounts. Plaintiff’s other MCDCA claims should survive similarly unscathed.8

             A. Defendant Violating the MCDCA by Purporting to Collect a Lien Release
                Fee

          Defendant’s argument regarding collection of the lien release fee is perplexing. Agreeing

that no lien was in fact released, Oliveri asserts that it therefore did not collect a lien release fee

and cannot be liable. Yet multiple letters, over the course of years, including the March 2019

letter, includes a $50 charge for a “Lien Release Fee.” Whether and how many times Oliveri

actually collected the fee is an issue for discovery. At this stage, however, the Court need not

accept Oliveri’s protestations of innocence.

             B. Defendant’s Knowledge of a Violation Is an Issue of Fact

          Oliveri’s final effort to evade the MCDCA rests on a disclaimer of knowledge of the

unlawfulness of its actions. Knowledge, however, is a quintessential issue of fact, inappropriate

not only for a motion to dismiss but for a post-discovery motion for summary judgment. Hardin

v. Pitney-Bowes Incorp., 451 U.S. 1008, 1008- 09 (1981) (holding that questions of credibility,

motive and intent are left for the fact finder to decide). Oliveri indicates that the burden of

proving knowledge lies with Plaintiff yet would deny her even the opportunity for discovery on




8
 Though Oliveri plainly failed to comply to Maryland law in providing monthly statements that
showed the application of Plaintiff’s payments and garnishments, Plaintiff will not pursue her
MCDCA claim based on its unlawful garnishments.

                                                   21
         Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 22 of 25



this intensely factual issue. Moreover, “the term ‘knowledge’ in the Act does not immunize debt

collectors from liability for mistakes of law.” Spencer v. Hendersen-Webb, Inc., 81 F. Supp. 2d

582, 594 (D. Md. 1999).

         In addition, Md. Code Comm. Law § 14-202(11) establishes an automatic violation of the

MCDCA where there is a violation of the FDCPA. That prong of the MCDCA does not include

a knowledge requirement, and the FDCPA itself is a strict liability statute. Russell v. Absolute

Collection Servs., Inc., 763 F.3d 385, 389 (4th Cir. 2014) (“The FDCPA imposes liability

without proof of an intentional violation.”)


         Neither summary judgment nor dismissal would, therefore, be appropriate based on

Oliveri’s knowledge of its violations.


   VI.      Plaintiff Properly Stated a Claim for Unjust Enrichment

         Oliveri presents a similarly clear question of fact as to whether Plaintiff paid any money

directly to Defendant. Likewise, it is not at all apparent that Defendant conveyed Plaintiff’s

money to Elvaton at all or at least timely. Plaintiff explicitly plead that “Oliveri regularly waited

at least a month between receiving Plaintiff’s payments and conveying them to Elvaton, and did

not always credit Plaintiff for the full amount she had paid.” Compl. ¶ 20. Without discovery as

to how Defendant received and disbursed Plaintiff’s payments, the question of direct benefit

cannot be determined. Indeed, Oliveri itself notes that an unjust enrichment claim requires a

showing that defendant “actually took possession of [the] funds.” Jason v. Nat’l Loan

Recoveries, LLC, 227 Md. App. 516, 533 (2016). Yet Oliveri believes itself entitled to prevail

on this claim without even providing Plaintiff the opportunity to determine whether it took

possession of all or part of her payments.




                                                 22
           Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 23 of 25



        Even if Plaintiff did not pay Oliveri directly, Defendant explicitly billed her for its

services, including legal fees on each and every invoice. Where Oliveri has repeatedly sent

Plaintiff collection statements including thousands of dollars in attorney’s fees, it is at best

disingenuous to disclaim any benefit from its relationship with Plaintiff. Oliveri does not and

cannot make any showing that it received no benefit from Plaintiff, nor can it show any

requirement for direct payment by Plaintiff to Defendant for this equitable claim. Whether

Plaintiff paid those fees directly to Oliveri or paid them to Elvaton for the benefit of Oliveri, she

conferred a benefit on Oliveri to which it was not entitled.


    VII.     Plaintiff Is Entitled to Pursue Her Claim for Declaratory Judgment

        Defendant also appears to misunderstand the requirements of a declaratory judgment

action, framing it as a remedy to the equitable and statutory violations in Plaintiff’s other counts.

Yet the Declaratory Judgment Act includes no such requirement, mandating only a

“substantial controversy, between parties having adverse legal interests, of sufficient immediacy

and reality to warrant the issuance of a declaratory judgment." Maryland Casualty Co. v. Pacific

Coal & Oil Co., 312 U.S. 270, 273 (1941). Indeed, the fact that declaratory judgment actions

may be brought without any additional causes of action highlights the independence of Plaintiff’s

request for relief.

        Plaintiff here has an active case or controversy against Oliveri entitling her to maintain a

declaratory judgment action against it. “A direct threat to sue, or claim of infringement against,

the declaratory judgment plaintiff is not necessary for the existence of an actual controversy for

purposes of the Declaratory Judgment Act.” Glaxo Wellcome v. Pharmadyne Corp., CIVIL NO.

AMD-96-455, 1996 U.S. Dist. LEXIS 10959, at *19-20 (D. Md. July 23, 1996). Rather, “an

actual controversy exists under the Declaratory Judgment Act when a plaintiff seeks declaratory



                                                  23
        Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 24 of 25



relief in order to avoid the accrual of potential damages for past actions,” here, the accrual of

attorney’s fees. Volvo Constr. Equip. N. Am., Inc. v. CLM Equip. Co., 386 F.3d 581, 593-94 (4th

Cir. 2004).    See also Carter v. Am. Note Servicing, Civil Action No. 5:14cv00003, 2014 U.S.

Dist. LEXIS 67142, at *5-7 (W.D. Va. May 14, 2014) (plaintiff states a claim for declaratory

judgment against a foreclosure law firm because “Atlantic Law has, with others, initiated

foreclosure proceedings on [plaintiff’s] home, which were only cancelled with the filing of this

action”). Here, as in Carter, Plaintiff reasonably feared foreclosure or other further collection

actions by Oliveri. She is, accordingly, entitled to maintain her declaratory judgment claim.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that Defendant’s Motion to

Dismiss or, in the Alternative, for Summary Judgment be denied.


 Dated: February 3, 2020
                                                   Respectfully submitted,

                                                   LAW OFFICE OF COURTNEY WEINER
                                                   PLLC


                                                   /s/ Courtney L. Weiner
                                                   Courtney L. Weiner (#19463)
                                                   1629 K St., NW, Suite 300
                                                   Washington, DC 20006
                                                   Telephone: (202) 827-9980
                                                   cw@courtneyweinerlaw.com

                                                   Elizabeth L. Morris (#28493)
                                                   Adams, Morris and Sessing
                                                   12850 Middlebrook Road, Suite 308
                                                   Germantown, MD 20874
                                                   PH: 301-637-0143
                                                   lee@amslawgroup.com

                                                   Attorneys for Plaintiff




                                                 24
       Case 1:19-cv-03272-GLR Document 17 Filed 02/03/20 Page 25 of 25



                                     Certificate of Service

       I certify that on this 3rd day of February 2020, the foregoing Opposition to Defendants’

Motions to Dismiss was served via CM/ECF on all counsel of record.

                                            /s/ Courtney L. Weiner




                                               25
